MAY-23-2019   11:13            US ATTORNEY SDNY
                                                                                     ·-------===========:::-,             P.02
                Case 1:19-cr-00340-LTS Document 24 Filed 05/28/19 Page 1 of 1
                                                                              f ~:~~;l·~~~           ..
    UNITED STATES DISTRICT COURT
                                                                              I
                                                                              I
                                                                                  ;)l(_ECTRONICALLY fl LED
    SOUTHERN DISTRICT OF NEW YORK                                                 DOC#:                              l

                                                                          x       DATE FILED:    -\=--~~~-~-~/l '?   I\



     UNITED STATES OF AMERICA                                                       No. 19 Cr. 340 (LTS)

                      -v-                                                           ~Oii:DJ       ORDER

    RENWICK HADDOW,

                                   Defendant.


    -------------------------------~-----                                 x

    LAURA TAYLOR SWAIN, u.s.D_J.:

            WHEREAS, with the defendant's consent, his guilty plea allocution was made before a

    United States Magistrate Judge on May 8, 2019;

            WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the

    District Court; and

            WHEREAS, upon review of that transcript, this Court has determined that the defendant

    entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

    plea;

            IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

    Dated: New York, New York
           May &28", 2019

                                                                 SO ORDERED.



                                                                 HON. LAURA TAYLOR SWAIN
                                                                 UNITED STATES DISTRICT JUDGE




                                        --·      ···--·   ..   ··-··- -   -   ·-·   .. · - -
